Judgment unanimously reversed on the law with costs and petition dismissed. Memorandum: Respondents appeal from a judgment that granted petitioner’s CPLR article 78 petition seeking to annul respondents’ determination denying petitioner’s request to correct and reduce petitioner’s property tax assessments for the years 1989-90, 1990-91, and 1991-92 from $92,200 to $50,200. Respondents’ determination denying petitioner’s request for reduction was not irrational, arbitrary and capricious, or illegal. The original assessment was not the product of an "error in essential fact” (RPTL 550 [3] [c]), and thus respondents had no obligation to correct and reduce the assessment. The record establishes that, in setting petitioner’s assessment at $99,200 for 1989-90 and subsequent tax years, respondents specifically and exclusively relied on the assessment stipulated by the parties in settlement of a prior tax certiorari proceeding. The record establishes that respondents’ error in transcribing the information concerning the size of the parcel did not affect the assessment. In the language of the statute, the "incorrect entry of acreage” was not an "error in essential fact” because such "acreage was [not] considered by the assessor in the valuation of the parcel” and therefore did not "result * * * in an incorrect assessed valuation” (RPTL 550 [3] [c]). (Appeal from Judgment of Supreme Court, Nassau County, McGinity, J.—Article 78.) Present—Denman, P. J., Green, Balio and Fallon, JJ.